Title: From James Madison to William Jones, 4 May 1814
From: Madison, James
To: Jones, William


        
          Dear Sir
          Montpelier May 4. 1814.
        
        The Secretary of war in a letter of the 1st. instant states that the last advices make it evident that the Enemy, instead of now meditating a reestablishment of himself on the Thames, and a renewal of his intercourse with the Indians, means to strengthen himself on the Peninsula, making Fort Erie the Western Extremity of his line of operations; that including the Garrisons of Detroit & Malden, it will be practicable, by the means already taken to assemble on L. Erie & its waters, by the 10th. of June next,

5000 regular Troops, and 3000 volunteers & militia; but that this force will be dispersed & comparatively inoperative, without the aid of the flotilla on that Lake, whilst with that aid, such a force, or even less, landed at a favorable point, and directed agst. the Enemy’s port at Burlington Bay & York, could not be resisted without weakening & exposing himself to our forces at Sacket’s Harbour & Plattsburg: the interposition of such a force being, in the mean time, a barrier to Detroit & Malden, obstructing the intercourse with the Indians, rendering probable the evacuation of Niagara, and less important to him, a continuance of the naval Contest on L. Ontario. With these prospects he suggests that the expedition into the Western Lakes be relinquished, and the naval means allotted to it, be turned in aid of that above proposed.
        The probable effect, above as well as below, of so large a force if it can be assembled at the East extremity of L. Erie, entitles the suggestion to a fair consideration; and if you find it not too late, & are satisfied that the project of creating a naval force on L. Huron is abandoned by the Enemy, or can not be effectually pursued so as to threaten a reanimation of savage hostilities, it will be best, under all circumstances, to change your orders to Capt: Sinclair. I give the Secy. of war so to understand.
        Perhaps it may be practicable to find a sufficient naval aid for the War Dept. without interfering with the expedition into the Western Lakes. The land force withdrawn for it, must I presume be too inconsiderable to interfere with the other object; besides that its appearance may prevent some of the Savages from descending to the main theatre of operations.
        In a case depending on intelligence which must be daily improving, and on circumstances liable to continual change, it would be unsafe to be more positive than I have been. I cannot do better than to leave it in the hands of yourself & the Scy. of war, whose interchange of information & sentiments, promises the soundest result. Accept my esteem & best respects
        
          James Madison
        
      